George Rose Smith, Justice. This is an application by the appellant for unemployment compensation. The claim was denied by the local office on the ground that Ms. Middleton had voluntarily quit her job. That decision was affirmed by the Appeal Tribunal, the Board of Review, and the circuit court. As we view the case, the only question is whether the administrative finding is supported by substantial evidence. The claimant was employed as a draftsman by AFCO Steel. She testified that on March 15, 1977, she asked for a raise in pay, which was refused on the grounds that the company was not doing well and that she was not worth more money. She told her supervisor that she would continue to work but that she would look for another job on her lunch hour. The next day she was told that she could not seek another job while she was working for the company. She accepted her wages to date, plus two weeks’ severance pay, and left the company. A company witness testified that “it is better from a company’s viewpoint that if a person is dissatisfied with the company and does want to find another job then it is better, we go ahead . . . and pay them for two extra weeks and let them, you know, find it on their own if they can.” Upon the testimony the Appeals Tribunal made this finding of fact: The claimant quit her job with the above employer March 16, 1977, after she had requested a raise in pay. She was informed that the employer did not wish to grant her a raise in pay. She felt there was no future for her with this company, and informed the employer that she would be seeking other employment. She advised him she would do this during her off hours or during the noon hour. The employer accelerated the separation date by accepting the claimant’s resignation at that time. The Employment Security Act provides that an individual shall be disqualified for benefits “[i]f he voluntarily and without good cause connected with the work, left his last work.” Ark. Stat. Ann. § 81-1106 (a) (Supp. 1977). The preamble to the statute refers to involuntary unemployment and to persons unemployed through no fault of their own. § 81-1101 (Repl. 1976). Upon the testimony we think it was a disputed question of fact whether the claimant voluntarily left her job or was discharged. Even though the claimant did not say flatly, “I quit,” the trier of fact could find that she said, in effect, “I’m quitting as soon as I am able to find another job.” The Appeal Tribunal’s specific finding that the employer accepted the claimant’s resignation implies that the claimant acted voluntarily in deciding to take the proffered separation pay and look for work elsewhere. The Vanderbilt Law Review for February, 1955, had a symposium on unemployment insurance. We quote this statement from one of the articles, Sanders, Disqualification For Unemployment Insurance, 8 Vanderbilt L. Rev. 307, 317: Although “voluntary leaving” literally means giving up work of one’s own volition or will, the scope of the phrase has been extended to include voluntary action indicating an intention to terminate employment, notwithstanding that the immediate cause of separation was discharge or replacement. in the case at bar the impetus leading to the separation certainly came from the employee, not from the employer. Upon the testimony reasonable persons may differ about whether the claimant’s departure from her job was voluntary or involuntary. That being true, there is substantial evidence to support the administrative decision, which concludes our inquiry. Affirmed. Hickman, J. and Purtle, J., dissent.